Bleckley, Chief Justice.
The plaintiff went upon the train with his daughter and her children to see them seated. So far as appears, the conductor did not know of his presence there, or of his wish to get off. He heard no signal given for starting the train, but does not prove that the usual signal was not in fact given. Ho left the train, knowing it was in motion, and undertook to alight when it was going, according to his subsequent estimate, at fifteen miles an hour. Most probably this estimate is too high, but the important fact is that the speed was unsafe, and so obviously unsafe that he should not have incurred the risk of attempting to get off without waiting to see the conductor and have the train stopped. He owed that duty both to himself and the railroad company, inasmuch as he must have known he was exposing himself, and the conductor did not know of his exposure. Granting that the company was in fault for starting the train too soon, it seems to us, as it did doubtless to the court below, that the plaintiff could have avoided the consequences by the exercise of ordinary care. We *506think the case is controlled in principle by Coleman v. Georgia R. Co., decided at the last term. 84 Ga. 1. There was no error in granting a nonsuit.

Judgment affirmed.